Title: To John Adams from Timothy Pickering, 21 May 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State May 21. 1799

I have the honor to submit to your consideration the inclosed letter from Mr. John Ferrers of New-York, with five documents inclosed, respecting the conduct of Daniel Hawley, the Consul of the U. States for the Havana. I also inclose Mr. Hawley’s letter of the 11th. in answer to mine in which I had transmitted Mr. Ferrer’s first statement of facts (marked No. 3) as far as his signature of the 18th of April, which was all I had then received.
Mr. Hawley’s statement, compared with the other documents, from its contradiction, appears to me to injure, not to support, his attempt at a vindication. The character of Andrade, the Spanish merchant, is also questionable. According to Mr. Hawley’s statement, Andrade told him, when he was sending the brigantine Hope back to New York (& this was probably in September last) that he had given security, to be responsable for the brigantine & cargo: Yet in February following, When young Mr. G. C. Morton was leaving the Havanna, Mr. Andrade told him that no security had been given. Hence it is to be strongly suspected that Andrade’s letter to Hawley is a contrivance to correspond with subsequent views and proceedings.
By Hawley’s statement, the vessel & cargo were absolutely restored, and Captain Don might have proceeded to his original destination, New-Orleans, but from the fear of a recapture by the same privateer which had brought him in to the Havana.
Upon the whole, there appears to me so much of cunning & shuffling on the part of Mr. Hawley, as, without further investigation, renders him unworthy to be continued in the office of Consul at the Havanna. Besides, he is evidently so deficient in talents and education as to be a very unfit representative of the U. States at the important port of the Havana, where Ministerial agency will be as interesting as the discharge of the ordinary consular duties: indeed much more so, seeing the Consul is not acknowledged as such. Hence a letter to the Governor, introducing a future Consul as the Agent of the U States, might render his services vastly more beneficial to the U. States and their citizens, than his Consular commission.
These observations are respectfully submitted, by, sir, / your most obt. servt.
Timothy Pickering